FILED
                            NOT FOR PUBLICATION                             JAN 27 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50160

               Plaintiff - Appellee,             D.C. No. 3:14-cr-00044-LAB

  v.
                                                 MEMORANDUM*
ARISTEO ORTIZ-SANCHEZ, a.k.a.
Aristeo Cortez-Sanchez, a.k.a. Mario
Gomez-Sanchez, a.k.a. Aristeo Sanchez
Ortiz, a.k.a. Miguel Sanchez-Cortez, a.k.a.
Teo, a.k.a. Geraldo Valencia,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Aristeo Ortiz-Sanchez appeals from the district court’s judgment and

challenges the 75-month sentence imposed following his guilty-plea conviction for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ortiz-Sanchez contends that the district court’s discretionary denial of a fast-

track departure under U.S.S.G. § 5K3.1 rendered his sentence substantively

unreasonable. “In analyzing challenges to a court’s upward and downward

departures . . . under Section 5K, we do not evaluate them for procedural

correctness, but rather, as part of a sentence’s substantive reasonableness.” United

States v. Ellis, 641 F.3d 411, 421 (9th Cir. 2011). The district court did not abuse

its discretion in imposing Ortiz-Sanchez’s sentence. See Gall v. United States, 552
U.S. 38, 51 (2007). The within-Guidelines sentence is substantively reasonable in

light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including Ortiz-Sanchez’s criminal history and numerous prior

deportations. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                   14-50160